      CLEAR FORM
            Case 2:18-cv-08736-AB-FFM Document 7 Filed 10/15/18 Page 1 of 1 Page ID #:163

                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
Louie Hernandez                                                               CASE NUMBER

                                                                                            2:18-cv-08736 GW(AFMx)
                                                            PLAINTIFF(S)
                                 v.
Ford Motor Company et al                                                              ORDER RE TRANSFER PURSUANT
                                                                                        TO GENERAL ORDER 16-05
                                                                                            (RELATED CASES)
                                                          DEFENDANT(S).

                                                                    CONSENT

       I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 16-05.

                October 15, 2018                                              Andre Birotte, Jr.
                     Date                                                     United States District Judge

                                                                 DECLINATION
       I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                        Date                                                  United States District Judge

                                  REASON FOR TRANSFER AS INDICATED BY COUNSEL
       Case        2:18-ml-02814 AB(FFMx)             and the present case:

       A.          Arise from the same or closely related transactions, happenings or events; or
 ✔     B.          Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔     C.          For other reasons would entail substantial duplication of labor if heard by different judges; or
       D.          Involve one or more defendants from the criminal case in common, and would entail substantial
                   duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                                NOTICE TO COUNSEL FROM CLERK
            Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                         MacKinnon                to Magistrate Judge              Mumm                  .

            On all documents subsequently filed in this case, please substitute the initials             AB(FFMx) after the case number
in place of the initials of the prior judge, so that the case number will read              2:18-cv-08736 AB(FFMx)       . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:         Previous Judge         Statistics Clerk
CV-34 (10/16)                      ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 16-05 (Related Cases)
